Title: To James Madison from George W. Murray, 15 August 1807
From: Murray, George W.
To: Madison, James



Sir,
New York 15 Augt. 1807

I duly recd your favor of the 4th. Inst. & thank you for your early attention to my request.
My Brother being advised to change his intention of going to Marseilles, he will embark first for England.
I have therefore given your letter for Mr. Lee in the care of a Gentleman going direct to Bordeaux who sails on Tuesday next.
Should you at any time be desirous of forwarding letters through my hands, I shall have pleasure in being useful to you on this, or any other occasion.  I am Sir, very respectly yr: Obed Servt.

G W Murray

